CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 63 to Registration Statement No. 002-21600 on Form N-1A of our report dated February 22, 2012, relating to the financial statements and financial highlights of Bridges Investment Fund, Inc. (“the Fund”) included in the Fund’s Annual Report on Form N-CSR for the year ended December 31, 2011, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information, which are part of such Registration Statement. /S/ DELOITTE&TOUCHE, LLP Milwaukee, Wisconsin April 26, 2012
